                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


THOMAS B. MOWREY
CIVIL ACTION
VERSUS
                                                                   NO. 18-261-JWD-RLB
JOSEPH STEVENSON
D/B/A SPORTMANS CROSSING

                                           OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated October 17, 2018, to which no opposition was

filed;

         IT IS ORDERED that the plaintiff’s complaint is dismissed without prejudice.

         Judgment shall be entered accordingly.

         Signed in Baton Rouge, Louisiana, on November 1, 2018.

                                                  S
                                                            
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
